1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                          )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                    )
12                    Plaintiff,                    )
                                                    )   ORDER REGARDING PLAINTIFF’S MOTION
13          v.                                          TO COMPEL
                                                    )
14                                                  )   [ECF No. 74]
     C. BELL, et al.,
                                                    )
15                    Defendants.                   )
                                                    )
16                                                  )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to compel, filed January 30, 2019.

20                                                      I.

21                                      RELEVANT BACKGROUND

22          This action is proceeding against Defendants Bell, Harris, Fisher and Douglas for deliberate

23   indifference to a serious medical need in violation of the Eighth Amendment.

24          On March 28, 2018, Defendants filed an answer to the complaint. (ECF No. 35.) On March

25   29, 2018, the Court issued the discovery and scheduling order. (ECF No. 36.)

26          On November 7, 2018, Plaintiff filed a motion to compel further responses to his first set of
27   written discovery requests, which was granted in part and denied in part. (ECF Nos. 56, 70.)

28

                                                        1
1           On December 27, 2018, the Court granted Defendants’ motion to modify the scheduling order

2    and extended the discovery deadline to February 11, 2019. (ECF NO. 70.)

3           As previously stated, on January 30, 2019, Plaintiff filed the instant motion to compel.

4    Defendants filed an opposition on February 20, 2019, and Plaintiff did not file a reply. Therefore,

5    Plaintiff’s motion is deemed submitted for review without oral argument. Local Rule 230(l).

6                                                       II.

7                                            LEGAL STANDARD

8           Plaintiff is proceeding pro se and he is a state prisoner challenging his conditions of

9    confinement.   As a result, the parties were relieved of some of the requirements which would

10   otherwise apply, including initial disclosure and the need to meet and confer in good faith prior to

11   involving the Court in a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ.

12   P. 37(a)(1); Local Rules 240, 251; ECF No. 36, Discovery and Scheduling Order, &4. Further, where

13   otherwise discoverable information would pose a threat to the safety and security of the prison or

14   infringe upon a protected privacy interest, a need may arise for the Court to balance interests in

15   determining whether disclosure should occur.       See Fed. R. Civ. P. 26(c); Seattle Times Co. v.

16   Rhinehart, 467 U.S. 20, 35 n.21 (1984) (privacy rights or interests implicit in broad purpose and

17   language of Rule 26(c)); Burlington N. & Santa Fe Ry. Co. v. United States Dist. Court for the Dist. of

18   Montana, 408 F.3d 1142, 1149 (9th Cir. 2005) (discussing assertion of privilege); Soto v. City of

19   Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995) (recognizing a constitutionally-based right of privacy

20   that can be raised in discovery); see also Garcia v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012

21   WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012) (noting inmate=s entitlement to inspect discoverable

22   information may be accommodated in ways which mitigate institutional safety concerns); Robinson v.

23   Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012 WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012)
24   (issuing protective order regarding documents containing information which implicated the safety and

25   security of the prison); Orr v. Hernandez, No. CV-08-0472-JLQ, 2012 WL 761355, at *1-2 (E.D. Cal.
26   Mar. 7, 2012) (addressing requests for protective order and for redaction of information asserted to
27   risk jeopardizing safety and security of inmates or the institution if released); Womack v. Virga, No.
28

                                                        2
1    CIV S-11-1030 MCE EFB P, 2011 WL 6703958, at *5-6 (E.D. Cal. Dec. 21, 2011) (requiring

2    defendants to submit withheld documents for in camera review or move for a protective order).

3           However, this is a civil action to which the Federal Rules of Civil Procedure apply. The

4    discovery process is subject to the overriding limitation of good faith, and callous disregard of

5    discovery responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d

6    1242, 1246 (9th Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery

7    regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional to

8    the needs of the case, considering the importance of the issues at stake in the action, the amount in

9    controversy, the parties’ relative access to relevant information, the parties’ resources, the importance

10   of the discovery in resolving the issues, and whether the burden or expense of the proposed discovery

11   outweighs its likely benefit.” Fed R. Civ. P. 26(b)(1).

12          Generally, if the responding party objects to a discovery request, the party moving to compel

13   bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV

14   S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at

15   *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis

16   v. Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

17   This requires the moving party to inform the Court which discovery requests are the subject of the

18   motion to compel, and, for each disputed response, why the information sought is relevant and why

19   the responding party=s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack,

20   2011 WL 6703958, at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4.

21   However, the Court is vested with broad discretion to manage discovery and notwithstanding these

22   procedures, Plaintiff is entitled to leniency as a pro se litigant; therefore, to the extent possible, the

23   Court endeavors to resolve his motion to compel on its merits. Hunt v. County of Orange, 672 F.3d

24   606, 616 (9th Cir. 2012); Surfvivor Media, Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th Cir.

25   2005); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).

26   ///

27   ///

28   ///

                                                         3
1                                                        III.

2                                                  DISCUSSION

3           Plaintiff seeks to compel further responses to twelve interrogatories directed to Defendants

4    Fischer, Harris and Bell. Defendants’ oppose Plaintiff’s motion and argue that they properly objected

5    and responded, to the fullest extent possible, to each of Plaintiff’s interrogatories.

6           An interrogatory may relate to any matter that may be inquired into under Rule 26(b), and an

7    interrogatory is not objectionable merely because it asks for an opinion or contention that relates to

8    fact or the application of law to fact. Fed. R. Civ. P. 33(a)(2) (quotation marks omitted). Parties are

9    obligated to respond to interrogatories to the fullest extent possible under oath, Fed. R. Civ. P.

10   33(b)(3), and any objections must be stated with specificity, Fed. R. Civ. P. 33(b)(4); Davis v. Fendler,

11   650 F.2d 1154, 1160 (9th Cir. 1981). The responding party shall use common sense and reason.

12   Collins v. Wal-Mart Stores, Inc., No. 06-2466-CM-DJW, 2008 WL 1924935, *8 (D. Kan. Apr. 30,

13   2008). A responding party is not generally required to conduct extensive research in order to answer

14   an interrogatory, but a reasonable effort to respond must be made. Gorrell v. Sneath, 292 F.R.D. 629,

15   632 (E.D. Cal. 2013); L.H. v. Schwarzenegger, No. S-06-2042 LKK GGH, 2007 WL 2781132, *2

16   (E.D. Cal. Sep. 21, 2007). Further, the responding party has a duty to supplement any responses if the

17   information sought is later obtained or the response provided needs correction. Fed. R. Civ. P.

18   26(e)(1)(A).

19          A.      Defendant Bell’s Responses to Interrogatories (Set Two) Nos. 1, 2, 6 and 7

20          Interrogatory No. 1: “During the times the deprivations are claimed in this lawsuit please

21   explain why Plaintiff was never invited to attend IDTT to address issues with self injurious behavior.”

22          Bell’s Response to Interrogatory No. 1: “Defendant objects to this request on the grounds that

23   it is vague, ambiguous, overbroad, argumentative, irrelevant, calls for speculation, and assumes facts.

24   Without waiving these objections, Defendant responds as follows: Assuming Plaintiff is referring to

25   the time period from September 15, 2016 (the approximate date Plaintiff arrived to California State

26   Prison-Corcoran) to October 21, 2016 (the date Plaintiff filed the Complaint in this action), based

27   upon Plaintiff’s medical records, one IDTT was held regarding Plaintiff’s level of care decision, on

28   September 20, 2016, and Plaintiff was in attendance.”

                                                          4
1              Plaintiff argues that Defendant Bell did not answer interrogatory number 1, but instead created

2    an “arbitrary pretext” in order to limit her response to a thirty-day window “to avoid disclosure of

3    relevant information which would prove that (1) while under Defendant’s care, Defendant’s [sic] held

4    Plaintiff’s IDTT every 90 days for over a year while purposely excluding Plaintiff, and (2)

5    Defendant’s [sic] purposely excluded pertinent clinical information relative to a serious cutting

6    incidents to avoid referring or considering Plaintiff for a different level of care.” (Pl.’s Mot. at 4, ECF

7    No. 74.)

8              Ruling: Plaintiff’s motion to compel must be denied. Defendant’s objection on the ground

9    that the interrogatory is vague as to the specific time frame is sustained. In the operative complaint,

10   the allegations against each of the Defendants took place upon his arrival at Corcoran State Prison in

11   September 2016. (Compl. at 5-9, ECF No. 1.) Therefore, Defendant reasonably interpreted Plaintiff’s

12   request as to the relevant time-period when he arrived at Corcoran State prison to the date he filed the

13   instant action, and Plaintiff fails to explain how any alleged violations that took place after he filed the

14   instant action are relevant to his claim. Accordingly, Plaintiff’s motion to compel a further response is

15   denied.

16             Interrogatory No. 2: “Identify any IDTT that was held during times relevant to this lawsuit

17   where a treatment plan was created by subordinate defendant’s [sic] to this action which specifically

18   addressed Plaintiff’s described self injurious behaviors.”

19             Defendant Bell’s Response to Interrogatory No. 2: “Defendant objects to this request on the

20   grounds that it is vague, ambiguous, overbroad, argumentative, calls for speculation, and assumes

21   facts. Without waiving these objections, Defendant responds as follows: Assuming Plaintiff is

22   referring to the time period from September 15, 2016 (the approximate date Plaintiff arrived to

23   California State Prison-Corcoran) to October 21, 2016 (the date Plaintiff filed the Complaint in this

24   action), based upon Plaintiff’s medical records, a CDCR MH-7388 Mental Health Treatment Plan was

25   completed by Plaintiff’s primary clinician Psychologist Dr. Gutknetch on September 20, 2016, in

26   connection with the IDTT that was held on the same date; however Dr. Gutknetch is not a defendant in

27   this action.”

28   ///

                                                          5
1           Plaintiff argues that Defendant Bell did not answer interrogatory number 1, but instead created

2    an “arbitrary pretext” in order to limit her response to a thirty-day window “to avoid disclosure of

3    relevant information which would prove that (1) while under Defendant’s care, Defendant’s [sic] held

4    Plaintiff’s IDTT every 90 days for over a year while purposely excluding Plaintiff, and (2)

5    Defendant’s [sic] purposely excluded pertinent clinical information relative to a serious cutting

6    incidents to avoid referring or considering Plaintiff for a different level of care.” (Pl.’s Mot. at 4, ECF

7    No. 74.)

8           Ruling: Plaintiff’s motion to compel must be denied. Defendant Bell properly objected that

9    this request was vague, and reasonably assumed that by “during the times the deprivations are claimed

10   in this lawsuit,” Plaintiff was referring to the time period from when he arrived at Corcoran in

11   September 2016, until the date he filed the instant action in October 2016. In his motion to compel,

12   Plaintiff seeks information pertaining to over a year long period, but Plaintiff fails to explain how any

13   alleged violations that took place after he filed the instant action are relevant to his claim.

14   Accordingly, Plaintiff’s motion to compel a further response is denied.

15          Interrogatory No. 6: “Please state each and every action you and/or subordinate defendant’s

16   [sic] took in direct response to each act of self injurious behavior suffered by Plaintiff during the times

17   the deprivations are claimed in this lawsuit.”

18          Defendant Bell’s Response to Interrogatory No. 6: “Defendant objects to this request on the

19   grounds it is vague, ambiguous, overbroad as to time and subject matter, irrelevant, argumentative,

20   compound, and assumes facts. Without waiving these objections, Defendant responds as follows:

21   Defendant did not decide or agree to have Plaintiff transferred to another institution; Defendant does

22   not have the authority to transfer inmates.”

23          In his motion to compel, Plaintiff argues that he seeks information regarding grievance log #

24   COR-HC 17062501 response, which states, “We are investigating a program at another institution that

25   may be appropriate for your symptoms.” (Pl.’s Mot. at 4-5.) Plaintiff argues that Defendant Bell

26   signed the grievance response on or about November 6, 2017, but in response to this interrogatory he

27   “purport[s] not to have decided or agreed to that which he signed.” (Id.)

28   ///

                                                           6
1           Ruling: Plaintiff’s motion to compel must be denied. Contrary to Plaintiff’s argument, there is

2    no mention of grievance log # COR-HC 17062501, or any information that would lead Defendant Bell

3    to reasonably infer that Plaintiff was referring to this or any other grievance. Further, the grievance

4    which is attached to the instant motion to compel, reveals that it was received in August 2017, several

5    months after the complaint was filed in this action in October 2016. In addition, Defendant Bell did

6    not actually sign the response as it was signed by someone else on her behalf. Moreover, the

7    grievance response indicates that prison officials were investigating a program at another institution

8    for Plaintiff, and it does not state that Defendant Bell or anyone else decided or agreed for Plaintiff to

9    transfer to a different institution. Accordingly, there is no basis to compel a further response to this

10   interrogatory.

11          Interrogatory No. 7: “Please state each and every action you and/or subordinate defendant’s

12   [sic] took in direct response to each act of self injurious behavior suffered by Plaintiff during the times

13   the deprivations are claimed in this lawsuit.”

14          Defendant Bell’s Response to Interrogatory No. 7: “Defendant objects to this request on the

15   grounds it is vague as to “self injurious behavior suffered by Plaintiff,” vague in its entirety,

16   ambiguous, overbroad as to time and subject matter, compound, irrelevant, calls for speculation, and

17   assumes facts. Without waiving these objections, Defendant responds as follows: Assuming Plaintiff

18   is referring to the time period from September 15, 2016 (the approximate date Plaintiff arrived at

19   California State Prison-Corcoran) to October 21, 2016 (the date Plaintiff filed the Complaint in this

20   action), Defendants took the following actions relating to Plaintiff’s mental health care treatment:

21          •         Defendant Fisher interviewed Plaintiff on September 21, 2016, regarding 602 appeal

22   log number COR HC 16061128.

23          •         Defendant Harris signed the second level response to appeal log number COR HC

24   16061128 on September 23, 2016.

25          •         Defendant Bell co-signed the second level response to appeal log number COR HC

26   16061128 on September 26, 2016.”

27   ///

28   ///

                                                          7
1           Plaintiff argues that Defendant Bell arbitrarily limited her response to a 30-day time-period

2    from September 15, 2016, to October 21, 2016, to “avoid answering the interrogatory.” (Pl.’s Mot. at

3    5.)

4           Ruling: Plaintiff’s motion to compel must be denied. As discussed above, Defendant Bell

5    reasonably assumed that Plaintiff was referring to the time-period when Plaintiff arrived at Corcoran

6    in September 2016, until the date he filed the instant action in October 2016. Accordingly, there is no

7    basis to compel a further response.

8           B.      Defendant Harris’s Responses to Interrogatories (Set Two) Nos, 2, 4 and 5

9           Interrogatory No. 2: “If you did concur with providing Plaintiff with weekly counseling as

10   oppose to once every 90 days then please state all reason you signed defendant Fischer’s drafted

11   appeal response.”

12          Defendant Harris’s Response to Interrogatory No. 2: “Defendant objects to this request on the

13   grounds it assumes fact, is argumentative, irrelevant, vague, ambiguous, and misstates the evidence.

14   Without waiving these objections, Defendant responds as follows: Assuming Plaintiff is referring to

15   the second level response, dated September 20, 2016, to appeal log number COR-HC-16061128,

16   Defendant did not concur or not concur with providing Plaintiff with weekly counseling as opposed to

17   once every 90 days.”

18          Plaintiff argues that Defendant Harris “cite[s] the same erroneous reply as Defendant Bell, that

19   Defendant didn’t agree or disagree which is absurd.” (Pl.’s Mot. at 6.)

20          Ruling: Plaintiff’s motion to compel must be denied. Defendant properly objected to this

21   request on the grounds that it assumed facts. Plaintiff’s request is conditioned on Defendant Harris not

22   concurring with a decision to provide Plaintiff with weekly counseling. However, Defendant Harris

23   indicated that he did not concur or not concur. Accordingly, Plaintiff’s motion to compel a further

24   response is denied.

25          Interrogatory No. 4: “Based on your response to Interrogatory no. 5, set one, verified 9-26-18,

26   please state whether the six (6) CDCR-128-MH5’s attached at Exhibit B’ to Defendant Fischer’s

27   Request for Interrogatories no. 4, set two, would constitute as a warning sign that Plaintiff may have

28   needed a higher level of care during the times the deprivations are claimed in this lawsuit.”

                                                         8
1             Defendant Harris’s Response to Interrogatory No. 4: “Defendant objects to this request on the

2    grounds it is an incomplete hypothetical, argumentative, vague, ambiguous, overbroad, irrelevant,

3    assumes facts, misstates evidence, calls for speculation, and the request is not self-contained. Without

4    waiving these objections, Defendant responds as follows: No, because Plaintiff filed this lawsuit in

5    October 2016, and the six CDCR 128-MH5 Mental Health Referral Chronos referenced by Plaintiff in

6    the request are dated 2017 and therefore would not have influenced decisions regarding Plaintiff’s

7    level of care that pre-date the chronos.”

8             Plaintiff claims that he seeks information “as to whether the six CDCR 128 MH5s attached at

9    Exhibit E herein, would or should have acted as a warning sign that Plaintiff have needed [sic] a

10   higher level of mental health care.” (Pl.’s Mot. at 6.) Plaintiff argues that Defendant Harris relied on

11   the same arbitrary pretext as Defendant Bell to limit review to a 30-day period from September 15,

12   2016, to October 21, 2016, in order to “avoid answering this discovery request.” (Id.)

13            Ruling: Plaintiff’s motion to compel must be denied. This interrogatory asked Defendant

14   Harris whether events in 2017 would have been a warning sign that he may be in need of a higher

15   level of care during the times relevant to this action. Harris responded that they would not because he

16   reasonably assumed that by “the times the deprivations are claimed in this lawsuit,” Plaintiff meant the

17   time when he arrived at Corcoran in September 2016, until the date he filed the instant action in

18   October 2016. Accordingly, Plaintiff’s motion to compel a further response is denied.

19            Interrogatory No. 5: “Based on your response to Interrogatories no. 2, set one, verified 9-26-

20   18, would it be unusual for an inmate/patient to be an active cutter from self injurious behaviors while

21   held at the CCCMS level of care months thereafter.”

22            Defendant Harris’s Response to Interrogatory No. 5: “Defendant objects to this request on the

23   grounds it is an incomplete hypothetical, argumentative, vague as to ‘active cutter from self injurious

24   behaviors,’ vague in its entirety, ambiguous, overbroad, irrelevant, assumes facts, misstates evidence,

25   calls for speculation, and the request is not self-contained. Without waiving these objections,

26   Defendant responds as follows: Defendant is unable to respond to Plaintiff’s vague and overbroad

27   hypothetical as many factors influence decisions regarding an inmate/patient’s level of mental health

28   care.”

                                                          9
1           Plaintiff contends that he seeks further information as to whether or not it would unusual for an

2    active cutter to be held or treated at the CCCMS level of care, but Defendant Harris “plead ignorance

3    to avoid response to this request.” (Pl.’s Mot. at 6-7.)

4           Ruling: Plaintiff’s motion to compel must be denied. Plaintiff’s request is vague and an

5    incomplete hypothetical to which Defendant Harris cannot properly respond. See, e.g., Kinnee v.

6    Shack, Inc., No. 07-1463-AC, 2008 WL 1995458, at *2 (D. Or. May 6, 2008); McClain v. Mack

7    Trucks, Inc., 85 F.R.D. 53, 59 (E.D. Pa. 1979) (interrogatory calling for an opinion “must be phrased

8    with particularity.”) Accordingly, Plaintiff’s motion to compel a further response is denied.

9           C.      Defendant Fischer’s Responses to Interrogatories (Set Three) Nos. 1-5

10          Interrogatory No. 1: “Please state the overall purpose of IDTT functions with respect to

11   develop and maintain treatment plan or goals for inmate patients based on your response to

12   interrogatory no. 1, set two, served 9-24-18.”

13          Defendant Fischer’s Response to Interrogatory No. 1: “Defendant objects to this request on the

14   grounds it is vague as to ‘IDTT functions,’ vague in its entirety, ambiguous, compound, irrelevant,

15   unintelligible, and the request is not self-contained. Defendant is unsure what Plaintiff is asking and,

16   therefore, without a clear request, Defendant is unable to respond.”

17          Plaintiff argues that Defendant should “provide information relative to the IDTT purpose and

18   functions which would provide clarity with respect to defendant’s duty and responsibilities to develop

19   and maintain Plaintiff’s mental health treatment, but defendant used a plea of ignorance to avoid

20   response” to this interrogatory.

21          Ruling: Plaintiff’s motion to compel must be denied. Defendant’s objection on the grounds

22   that the request is vague and unintelligible are sustained. Although Plaintiff contends that he is

23   requesting information relative to the IDTT’s purpose and functions with respect to his mental health

24   treatment, Plaintiff’s request is still vague and overbroad because the IDTT serves many different

25   functions as outlined in the Mental Health Program Guide at

26   https://www.cdcr.ca.gov/DHCS/docs/Mental%20Health%20Program%20Guide.pdf. provided to

27   Plaintiff in response to interrogatory no. 5. Accordingly, Plaintiff’s motion to compel a further

28   response is denied.

                                                         10
1           Interrogatory No. 2: “During the time the deprivations are claimed in this lawsuit how many

2    IDTT’s were held in Plaintiff’s case based on your response to interrogatory no. 1 and 2, set two,

3    verified 9-24-18.”

4           Defendant Fischer’s Response to Interrogatory No. 2: “Defendant objects to this request on the

5    grounds it is vague as to time and the request is not self-contained. Without waiving this objection,

6    from September 15, 2016 (the approximate date Plaintiff arrived to California State Prison-Corcoran)

7    to October 21, 2016 (the date Plaintiff filed the Complaint in this action), Defendant is informed and

8    believes that one IDTT concerning Plaintiff was held on September 20, 2016.”

9           Plaintiff contends “where [he] seeks further information concerning the IDTT Defendant

10   Fisher resort the same described arbitrary pretext used and relied on by Defendant’s Bell and Harris,

11   limiting review to a 30 days period, from September to October 2016, in order to avoid disclosure and

12   appropriate response to these discovery requests.” (Pl.’s Mot. at 7.)

13          Ruling: Plaintiff’s motion to compel must be denied. As previously stated, Defendant Fischer

14   reasonably assumed that by “during the times the deprivations are claimed in this lawsuit,” Plaintiff

15   was referring to the time period from when Plaintiff arrived at Corcoran in September 2016, until the

16   date he filed the instant action in October 2016. Accordingly, Plaintiff’s motion to compel a further

17   response is denied.

18          Interrogatory No. 3: “Relative to your response to interrogatory no. 2 above, how many

19   IDTT’s were held where Plaintiff ‘was not’ invited to attend based on your response to interrogatory

20   no. 3, set two, verified 9-24-18.”

21          Defendant Fischer’s Response to Interrogatory No. 3: “Defendant objects to this request on the

22   grounds it is vague as to time, irrelevant, and the request is not self-contained. Without waiving these

23   objections, based upon Plaintiff’s medical records, Defendant does not believe that any IDTTs were

24   held in absentia from September 15, 2016 (the approximate date Plaintiff arrived to California State

25   Prison-Corcoran) to October 21, 2016 (the date Plaintiff filed the Complaint in this action).”

26          Plaintiff argues that “where he seeks further information concerning the IDTT, Defendant

27   Fischer resorts to the same described arbitrary pretext used and relied on by Defendant’s [sic] Bell and

28

                                                        11
1    Harris, limiting review to a 30 days period, from September to October 2016, in order to avoid

2    disclosure and appropriate response to these discovery requests.” (Pl.’s Mot. at 7.)

3           Ruling: Plaintiff’s motion to compel must be denied. As with the prior requests, Defendant

4    Fischer reasonably assumed that by “during the time deprivations are claimed in this lawsuit,” Plaintiff

5    was referring to the time period from when Plaintiff arrived at Corcoran in September 2016, until the

6    date he filed the instant action in October 2016. Accordingly, there is no basis to compel a further

7    response, and Plaintiff’s motion to compel must be denied.

8           Interrogatory No. 4: “Please explain how the six CDCR-128-MH5 attached at Exhibit ‘B’ to

9    Plaintiff’s second set of interrogatories were addressed, acted on, or considered at any IDTT in

10   Plaintiff case based on your response to interrogatory no. 4, set two, verified 9-24-18.”

11          Defendant Fisher’s Response to Interrogatory No. 4: “Defendant objects to this request on the

12   grounds that this request is vague and ambiguous, compound, calls for speculation, lacks foundation,

13   assumes facts, and the request is not self-contained. Without waiving these objections, Defendant

14   responds as follows: Defendant was not a member of Plaintiff’s IDTT on September 20, 2016. Based

15   on a review of the CDCR 128-MH5 Mental Health Referral Chronos attached as Exhibit B to

16   Plaintiff’s second set of interrogatories, the chronos are all dated 2017, after the September 20, 2016

17   IDTT, and therefore could not have been considered.”

18          Plaintiff argues that “where he seeks further information concerning the IDTT, Defendant

19   Fischer resort to the same described arbitrary pretext used and relied on by Defendant’s [sic] Bell and

20   Harris, limiting review to a 30 day period, from September to October 2016, in order to avoid

21   disclosure and appropriate response to these discovery requests.” (Pl.’s Mot. at 7.)

22          Ruling: Plaintiff’s motion to compel must be denied. As with the prior requests, Defendant

23   Fischer reasonably assumed that by “during the time deprivations are claimed in this lawsuit,” Plaintiff

24   was referring to the time period from when Plaintiff arrived at Corcoran in September 2016, until the

25   date he filed the instant action in October 2016. Accordingly, there is no basis to compel a further

26   response, and Plaintiff’s motion to compel must be denied.

27   ///

28   ///

                                                        12
1            Interrogatory No. 5: “Relative to your response to interrogatory no. 4 above, please explain

2    what the MHSDS Program guide instruct or call for IDTT to do in direct response to CDCR-128-MH5

3    referenced above which include crisis bed evaluations.”

4            Defendant Fischer’s Response to Interrogatory No. 5: “Defendant objects to this request on the

5    grounds it is vague, ambiguous, unintelligible, compound, calls for speculation, lacks foundation,

6    assumes facts, and the document speaks for itself. Without waiving these objections, Defendant

7    responds as follows: Assuming Plaintiff is asking what the Mental Health Program Guide says,

8    Plaintiff is directed to the Mental Health Program Guide, a copy of which is being produced to

9    Plaintiff at DEF 1-193.”

10           Plaintiff argues that he seeks “information as to what the mental health program guide direct

11   [sic] Defendant’s [sic] to do to address, treat, or respond to cutting incidents recorded in the six

12   CDCR-128-MH5’s at Exhibit ‘E’ hereto.” (Pl.’s Mot. at 7-8.) Plaintiff submits that Defendant

13   Fischer responded by referring Plaintiff to the 193 page mental health program guide which Defendant

14   attached as an interrogatory response. (Id. at 8.) Plaintiff argues that this makes it “even more clear

15   that Defendant’s [sic] have no regard for the rules of discovery, judicial orders, or Plaintiff’s rights as

16   a pro se litigant.” (Id.)

17           Ruling: Plaintiff’s motion to compel must be denied. Defendant properly objected to this

18   request as vague, ambiguous, unintelligible, compound, calls for speculation, lacks foundation,

19   assumes facts, and the document speaks for itself. In addition, contrary to Plaintiff’s argument, a

20   responding party may answer an interrogatory, such as the instant request, by producing records. See

21   Fed. R. Civ. P. 33(d). Notwithstanding Defendant’s objection, Defendant attests that he responded to

22   the request to the fullest extent by providing and directing Plaintiff to the Mental Health Program

23   Guide. Accordingly, there is no basis to compel a further response, and Plaintiff’s motion to compel

24   must be denied.

25   ///

26   ///

27   ///

28   ///

                                                          13
1                                                    IV.

2                                                 ORDER

3             Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to compel, filed on

4    January 30, 2019, is DENIED.

5
6    IT IS SO ORDERED.

7    Dated:     March 21, 2019
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     14
